Filed 11/7/22 P. v. Chester CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            THIRD APPELLATE DISTRICT
                                    (Sacramento)
                                         ----




 THE PEOPLE,                                                                                   C093223

                    Plaintiff and Respondent,                                    (Super. Ct. Nos. 18FE10365,
                                                                                  20FE005376, 20FE005360)
           v.

 RONALD CHESTER,

                    Defendant and Appellant.




         After a jury found defendant Ronald Chester guilty of possession of
methamphetamine, paraphernalia, and ammunition in a parking lot, (the parking lot case)
defendant pled no contest to bringing methamphetamine into jail and possession of it in
jail (the jail case). Defendant contends his counsel was ineffective for not moving to
dismiss the charges in the jail case because the two cases arose out of the same course of
conduct. He further argues there was insufficient evidence for the trial court to find his
prior conviction was a strike. We disagree.
         Defendant further argues the case should be remanded due to changes in the law
under Assembly Bill No. 518 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 441). We agree



                                                             1
with the People’s concession that one of the two convictions in the jail case must be
vacated. We will vacate that conviction and otherwise affirm.
                                   I. BACKGROUND
        In the parking lot case, Sacramento County Superior Court case No. 20FE005360,
the amended information charged defendant with possession of a firearm by a felon (Pen.
Code, § 29800, subd. (a)(1))1, possession of ammunition by a felon (§ 30305, subd.
(a)(1)), possession of drug paraphernalia (Health & Saf. Code, § 11364), and possession
of methamphetamine (Health & Saf. Code, § 11377, subd. (a)).
        In the jail case, Sacramento County Superior Court case No. 20FE005376, the
information charged defendant with bringing methamphetamine into the jail under
section 4573.5 (count one) and possessing methamphetamine in jail under section 4573.6
(count two). The information in the parking lot case and the information in the jail case
alleged defendant had a prior strike in 2007 for battery inflicting serious bodily injury.
(§ 243, subd. (d).)
        The preliminary hearings for both cases were held together as the trial court
commented the matters were “transactionally somewhat connected.”
        During the jury trial on the parking lot case, Officer Benton of the Sacramento
City Police Department testified that on March 19, 2020, he and his partner had received
a report of a person in a parking lot refusing to leave and possibly doing drugs. Officers
Benton and Dyson responded at approximately 5:00 p.m. When they arrived, they found
defendant and searched defendant and his backpack. The search uncovered 0.11 grams
of methamphetamine wrapped in tin foil, two glass pipes, and over 100 rounds of live
ammunition.
        In a search of defendant’s shopping cart, officers found a broken receiver from a
shotgun. Defendant claimed to have found the ammunition and the receiver in a nearby


1   Undesignated statutory references are to the Penal Code.

                                              2
dumpster and said he was trying to sell them. The People’s expert testified the receiver
in its present state was not capable of firing. Defendant did not testify.
        During the trial, defendant brought a motion to set aside the People’s prior strike
allegation contending the People could not prove this was a strike. The trial court
interpreted this motion as notice to the People as to what they had to prove at the strike
prior trial.
        The jury found defendant guilty of possession of methamphetamine, possession of
paraphernalia, and being a felon in possession of ammunition. (§ 30305, subd. (a)(1);
Health & Saf. Code, §§ 11364 & 11377, subd. (a).) It could not reach a verdict on
defendant being a felon in possession of a firearm, and the trial court declared a mistrial
on that count.
        After the jury trial on the parking lot case, the court trial was held on the 2007
strike allegation. The People offered the certified prior conviction packet, defendant’s
rap sheet, defendant’s section 969b packet from the Department of Corrections and
Rehabilitation (CDCR), and the CDCR packet related to his booking number. The court
admitted these documents into evidence without objection.
        The People argued the language of the complaint from his 2007 conviction
charged defendant with personally using force on the victim and demonstrated there were
no accomplices or codefendants. The abstract of judgment demonstrated defendant was
convicted of a violation of section 243, subdivision (d). The minute order also showed
defendant pled no contest to section 243, subdivision (d). The conviction packet included
defendant’s written waiver of his constitutional rights acknowledging this was a strike
conviction and that his attorney had read and explained the document to him. The
defendant’s rap sheet and CDCR packets contained further information identifying
defendant and this conviction. The trial court found the documents submitted pertained
to defendant, and he was convicted of the crime of battery with personally inflicting
serious bodily injury under section 243, subdivision (d), which was a prior strike

                                               3
conviction. The court found each fact necessary to prove defendant personally inflicted
bodily injury was implied when the trial judge found him guilty based upon the factual
basis stipulated to by the parties.
       The facts of the jail case come from the preliminary hearing transcript. A
Sacramento County Jail deputy was on duty at approximately 10:00 p.m. on March 19,
2020. While defendant changed into his jail clothing, the deputy noticed a folded piece
of paper on the bench next to him. When asked to hand the paper to the deputy,
defendant responded, “ ‘those are my papers.’ ” The deputy unfolded the paper and
found a small plastic baggie with 4.9 grams of methamphetamine. When the deputy
viewed the jail surveillance of defendant, the deputy saw defendant holding the small
bag, placing his fingers on the bag, and bringing his fingers to his mouth twice.
       At sentencing on the parking lot case, the trial court noted its intention to sentence
defendant to a concurrent sentence in the jail case “because I have repeatedly stated on
the record that I believe that the charge[s] relevant to [defendant’s] possession of
methamphetamine in jail was essentially a continuation of the course of conduct that I
will be sentencing him in this case.” In the parking lot case, the trial court sentenced
defendant to the middle term of two years on possession of ammunition, doubled to four
years due to his prior strike, and to 536 days in county jail on the two misdemeanor
charges, with credit for time served.
       Defendant then agreed to plead no contest to both charges in the jail case with the
understanding the trial court would sentence him to a concurrent sentence with the
parking lot case that would not exceed the parking lot case sentence. The factual basis
for his plea was that on March 19, 2020, “defendant committed a felony in violation of
. . . section 4573.5, in that he unlawfully and knowingly brought in the Sacramento
County Jail methamphetamine. [¶] It’s also alleged that he, on the same date, violated
. . . [s]ection 4573.6, in that he knowingly and unlawfully possessed methamphetamine
while he was in the Sacramento County Jail, and he was not authorized to do so. [¶] In

                                              4
this case, your honor, after defendant was booked into jail, deputies saw the defendant
with his booking paper folded in half. After they checked the paperwork, they found
methamphetamine on his person. They observed him eating the methamphetamine while
he was in jail after he passed all points which notified that he was not allowed to possess
any.” Defendant pled no contest to each charge and admitted his 2007 prior conviction
for battery was a strike. The trial court sentenced defendant to two years for possession
of methamphetamine in jail under section 4573.6, doubled to four years due to his prior
strike and to be served concurrently with the sentence in the parking lot case. On the
charge for bringing methamphetamine into jail under section 4573.5, the court sentenced
defendant to 16 months, doubled to 32 months due to his prior strike, and stayed this
sentence pursuant to section 654.
       Defendant timely appealed.
                                     II. DISCUSSION
       Defendant argues the jail case should be dismissed because his attorney was
ineffective for failing to move to dismiss it pursuant to Kellett v. Superior Court (1966)
63 Cal.2d 822, because the act of bringing the methamphetamine into jail was a
continuation of his earlier possession of that methamphetamine. Further, he argues there
is insufficient evidence to sustain the true finding he had a prior strike. Finally, he argues
the case should be remanded to the trial court for resentencing due to changes to section
654 effective January 1, 2022.
A.     Ineffective Assistance of Counsel
       Defendant claims his counsel was ineffective for failing to move to dismiss the jail
case. A claim of ineffective assistance of counsel requires defendant to show by a
preponderance of the evidence that: (1) counsel’s performance fell below the objective
standard of prevailing professional norms; and (2) defendant was prejudiced by counsel’s
failing. (Strickland v. Washington (1984) 466 U.S. 668, 688-695.) We examine the
merits of defendant’s argument that the jail case should have been dismissed and

                                              5
conclude defendant’s argument fails both prongs of the test because the trial court would
have properly rejected defendant’s motion to dismiss on the facts presented.
       1.     The Law Against Multiple Prosecutions
       At the time of defendant’s trial, section 654 provided in pertinent part: “An act or
omission that is punishable in different ways by different provisions of law shall be
punished under the provision that provides for the longest potential term of
imprisonment, but in no case shall the act or omission be punished under more than one
provision. An acquittal or conviction and sentence under any one bars a prosecution for
the same act or omission under any other.” (Former § 654, subd. (a).)2
       Section 654’s prohibitions on multiple punishment and multiple prosecutions are
separate, with “ ‘different purposes and different rules of prohibition.’ ” (People v.
Ochoa (2016) 248 Cal.App.4th 15, 27.) “ ‘The rule against multiple prosecutions is a
procedural safeguard against harassment and is not necessarily related to the punishment
imposed; double prosecution may be precluded even when double punishment is
permissible.’ (Neal v. State of California (1960) 55 Cal.2d 11, 21,[] disapproved on other
grounds as stated in People v. Correa (2012) 54 Cal.4th 331.)” (Ibid.)
       Our Supreme Court has explained: “If needless harassment and the waste of
public funds are to be avoided, some acts that are divisible for the purpose of punishment
must be regarded as being too interrelated to permit their being prosecuted successively.
When there is a course of conduct involving several physical acts, the actor’s intent or
objective and the number of victims involved, which are crucial in determining the
permissible punishment, may be immaterial when successive prosecutions are attempted.
When, as here, the prosecution is or should be aware of more than one offense in which



2 Effective January 1, 2022, that section allows the trial court to punish under the
provision of its choice, not just the provision that provides the longest sentence. (§ 654,
subd. (a).) This change does not affect our analysis.

                                             6
the same act or course of conduct plays a significant part, all such offenses must be
prosecuted in a single proceeding unless joinder is prohibited or severance permitted for
good cause. Failure to unite all such offenses will result in a bar to subsequent
prosecution of any offense omitted if the initial proceedings culminate in either acquittal
or conviction and sentence.” (Kellett v. Superior Court, supra, 63 Cal.2d at p. 827.)
       “Appellate courts have adopted two different tests under Kellett to determine
whether multiple offenses occurred during the same course of conduct. [Citation.]
Under one line of cases, multiple prosecutions are not barred if the offenses were
committed at separate times and locations.” (People v. Ochoa, supra, 248 Cal.App.4th at
p. 28.) This test is commonly referred to as the “ ‘time and place test.’ ” (Id. at p. 29.)
       “A second version of the test—the ‘evidentiary test’—looks to the evidence
necessary to prove the offenses.” (People v. Ochoa, supra, 248 Cal.App.4th at p. 29.)
“ ‘[I]f the evidence needed to prove one offense necessarily supplies proof of the other,
. . . the two offenses must be prosecuted together, in the interests of preventing needless
harassment and waste of public funds.’ ” (Ibid.) However, the overlap of evidence must
be more than trivial. “ ‘Simply using facts from the first prosecution in the subsequent
prosecution does not trigger application of Kellett.’ ” (Ibid.)
       2.     Application
       While the trial court expressed a view the parking lot and the jail case included a
continuing course of conduct, we conclude neither the time/place test nor the evidentiary
test bars the subsequent prosecution of the jail case.
       In terms of the time and place test, the two offenses took place at different times
and different places. As indicated by our choice of shorthand reference, the parking lot
case took place in a parking lot in Sacramento. The jail case took place at the
Sacramento County jail. These are not the same. Further, possession of
methamphetamine in a public place is a different crime than bringing that controlled
substance into a jail. (See People v. Raybon (2021) 11 Cal.5th 1056, 1084

                                              7
[acknowledging the difference in treatment of the possession of cannabis generally versus
possession of that substance in prison].)
       In terms of time, the parking lot crime took place at 5:00 in the evening, while the
attempt to bring drugs into jail took place five hours later at 10:00 p.m. Defendant had
five hours to disclose this additional methamphetamine before he was booked into the
jail. Had he done so, there would not be a reason for the second information. While
these two crimes took place on the same day, we believe the jail crime is sufficiently
distinct and removed from the original crime in time and place to allow for multiple
prosecution of these two separate crimes.
       As to the evidence test, there is only a trivial overlap in the evidence here. The
officers who testified about defendant’s possession at the parking lot are different from
the Sacramento County Jail booking officer who would testify to his possession at the
jail. Each witness would testify as to a different set of facts and observations with no
overlap. The packaging and amount of the drugs were different: one was 0.11 grams in
foil; one was 4.9 grams in a baggie. The video evidence of each case was different: the
officers’ body worn camera footage in the parking lot case; the jail surveillance footage
in the jail case. While a forensic expert would be required to testify at both trials as to the
nature of the methamphetamine, that expert’s testimony would be based on testing two
separate drug samples. This limited overlap of evidence does not require separate
prosecutions under the evidence test.
       Because the trial court properly would not have granted the motion to dismiss,
defendant’s counsel did not render ineffectiveness of counsel.
B.     Evidence of Strike.
       Defendant argues the evidence does not establish his 2007 prior conviction was a
strike under section 1192.7, subdivision (c). We disagree.
       As to the jail case, defendant forfeited this contention when he admitted the 2007
prior conviction was a strike. (People v. LaJocies (1981) 119 Cal.App.3d 947, 956-957.)

                                              8
       We reach the merits on the parking lot case because defendant argued this issue
fully in the trial court. A conviction for battery with serious bodily injury does not
qualify as a serious felony unless the defendant personally inflicted great bodily injury on
a person other than an accomplice. (§ 1192.7, subd. (c)(8); People v. Bueno (2006)
143 Cal.App.4th 1503, 1508.) While the record does not explicitly show defendant
personally inflicted the great bodily injury, or that the victim was not an accomplice, that
was not the question the trial court was required to decide. The trial court was required to
decide whether the evidence submitted was sufficient to find beyond a reasonable doubt
defendant’s 2007 prior conviction for battery with serious bodily injury was a strike. We
conclude it was.
       Here, the trial court relied on defendant’s plea, which included an admission the
prior offense was a serious felony. In his waiver of rights and declaration in support of
defendant’s motion to change plea, defendant specifically admitted, after consultation
with counsel, “a conviction for violation of [section] 243[, subdivision ](d) is a strike
pursuant to [section] 1192.7 and [section] 667.5.” Further, his attorney declared he read
and explained the document to defendant, and defendant understood the consequences of
his plea. The trial court found defendant to be fully informed of his constitutional rights
and the consequences of his plea. Ultimately, the trial court accepted his plea, found
defendant knowingly, intelligently, and voluntarily waived his rights, and there was a
factual basis for the plea. In effect, defendant made a section 969f admission, pursuant to
a procedure endorsed by our Supreme Court. (People v. Delgado (2008) 43 Cal.4th
1059, 1072.) A defendant who makes a section 969f admission as part of a guilty plea
concedes an offense is a serious felony, and “the serious felony nature of the offense will
become an explicit part of the record of conviction, leaving no room for confusion if and
when the issue becomes relevant to the sentence for a subsequent felony.” (People v.
Delgado, supra, at p. 1072.) Thus, because defendant was advised the nature of his plea
was to a prior strike, admitted his understanding of this advisement, and proceeded with

                                              9
the plea in the presence of counsel, substantial evidence supports the trial court’s
conclusion defendant admitted the section 243 offense was a serious felony and strike
when he entered his plea.
C.     Remand for Resentencing.
       Defendant argues the jail case should be remanded to the trial court for
resentencing due to changes brought about by Assembly Bill No. 518, which provides the
trial court with discretion when selecting a sentence to impose for an act punishable by
two or more provisions. Defendant argues the trial court would now be able to impose
punishment under either section 4573.6 or 4573.5. The People observe, however, the
section 4573.5 conviction must be vacated because that provision only applies to bringing
“drugs, other than controlled substances” into jail. The only evidence in this case is
defendant brought methamphetamine, a controlled substance, into the jail. (People v.
Pierson (2001) 86 Cal.App.4th 983, 992 [methamphetamine is a controlled substance].)
We agree this conviction must be vacated. Because there is only a single conviction in
the jail case, there is no section 654 issue.




                                                10
                                   III. DISPOSITION
       We affirm the judgment in its entirety in the parking lot case, Sacramento County
Superior Court case No. 20FE005360. In the jail case, Sacramento County Superior
Court case No. 20FE005376, we vacate defendant’s conviction on count one for violation
of section 4573.5. The trial court is directed to prepare a corrected abstract of judgment
and forward a certified copy to the Department of Corrections and Rehabilitation.


                                                        /S/

                                                 RENNER, J.



       We concur:


       /S/

       ROBIE, Acting P. J.


       /S/

       EARL, J.




                                            11